Title: Puchelberg & Co. to the Commissioners: A Translation, 24 August 1778
From: Puchelberg & Co. (business)
To: First Joint Commission at Paris,Adams, John


      
       Lorient, 24 August. 1778
      
      We have the honor to forward very humbly to your excellencies the enclosed letter which was given to us yesterday by Mr. Lee, who resided with Mr. Schweighauser when he was in Nantes, and ask you to please acknowledge its receipt.
      As associates of the aforementioned Mr. Schweighauser, we have been eager to offer you our humble services in this area. Our wishes would be most fulfilled in obeying your orders and, if you kindly give us your patronage, please rest assured that we will do everything in our power, through unfailing honesty and a most scrupulous execution of your orders, to be worthy of your trust.
      
       We are, with the most profound respect for your Excellencies, your very humble and very obedient servants
       Puchelberg & Co.
      
     